Citation Nr: 1034564	
Decision Date: 09/14/10    Archive Date: 09/21/10

DOCKET NO.  96-51 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals 
of a right knee meniscectomy prior to July 2, 2002.

2.  Entitlement to a rating in excess of 20 percent for residuals 
of a right knee meniscectomy from July 2, 2002, to March 20, 
2006.

3.  Entitlement to a rating in excess of 30 percent from May 1, 
2007, for status post total right knee replacement.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Dr. V.S.


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from March 1962 to March 1964, 
and from August 1965 to December 1966.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 1995 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The rating 
decision denied entitlement to a rating in excess of 10 percent 
for service-connected for residuals of a right knee meniscectomy.  
The Veteran presented testimony at Board hearings in January 2001 
and February  2004.  Transcripts of the hearings are associated 
with the Veteran's claims folder.  
This matter was remanded in August 1998, August 2001, December 
2004, and May 2008 for further development.  

By rating decision in August 2002, the RO increased the rating to 
20 percent, effective from July 2, 2002 (the date of a VA medical 
examination).  By rating decision in September 2006, the RO 
assigned a 100 percent rating, effective March 20, 2006, and 
redescribed the disability as status post total right knee 
replacement.  The September 2006 rating decision then assigned a 
30 percent rating from May 1, 2007.

The Board notes that the Veteran's combined service-connected 
disability rating has been 100 percent effective from January 2, 
2003. 




FINDINGS OF FACT

1.  Prior to July 2, 2002, the Veteran's residuals of a right 
knee meniscectomy resulted in some otherwise noncompensable 
limitation of flexion with evidence of arthritis; there was no 
limitation of extension; there was no dislocation of the 
semilunar cartilage of the knee with frequent episodes of 
"locking," pain and effusion into the joint.  

2.  Prior to July 2, 2002, the Veteran's residuals of a right 
knee meniscectomy resulted in no more than slight instability. 

3.  From July 2, 2002,  to March 20, 2006, the Veteran's 
residuals of a right knee meniscectomy resulted in some otherwise 
noncompensable limitation of flexion with evidence of arthritis; 
there was no limitation of extension.

4.  From July 2, 2002,  to March 20, 2006, the Veteran's 
residuals of a right knee meniscectomy also resulted in moderate 
instability. 

5.  From May 1, 2007, the Veteran's status post total right knee 
replacement residuals have not been productive of severe pain on 
motion or weakness.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation in 
excess of 10 percent for limitation of motion with evidence of 
degenerative changes associated with the Veteran's service-
connected residuals of a right knee meniscectomy were not met 
prior to July 2, 2002.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, including § 4.7 and Codes 5003, 5260 (2009).

2.  The criteria for entitlement to a separate disability 
evaluation of 10 percent (but no higher) for instability 
associated with the Veteran's service-connected residuals of a 
right knee meniscectomy were met prior to July 2, 2002.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including 
§ 4.7 and Code 5257 (2009).

3.  The criteria for entitlement to a disability evaluation in 
excess of 20 percent for instability associated with the 
Veteran's service-connected residuals of a right knee 
meniscectomy were not met from July 2, 2002, to March 20, 2006.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including § 4.7 and Code 5257 (2009).

4.  The criteria for a separate disability evaluation of 10 
percent for limitation of motion with evidence of degenerative 
changes associated with the Veteran's service-connected residuals 
of a right knee meniscectomy were met from July 2, 2002, to March 
20, 2006.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 
4, including § 4.7 and Codes 5003, 5260 (2009).

5.  From May 1, 2007, the criteria for entitlement to a 
disability evaluation in excess of 30 percent for the Veteran's 
service-connected status post total right knee replacement are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 
4, including § 4.7 and Code 5055 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Notify

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 1) Veteran status; 2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board notes that the initial adjudication of the claim 
occurred in January 1995 (prior to the enactment of the VCAA).  
Consequently, the RO provided the appellant with notice in 
October 2001, February 2003, April 2003, December 2005, and May 
2008.  While the notice was not provided prior to the initial 
adjudication, the claimant has had the opportunity to submit 
additional argument and evidence, and to meaningfully participate 
in the adjudication process.  The claims were subsequently 
readjudicated in a December 2009 supplemental statement of the 
case, following the provision of notices.  The appellant has not 
alleged any prejudice as a result of the untimely notification, 
nor has any been shown.  

The United States Court of Appeals for Veterans Claims (Court), 
in Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008) purported to 
clarify VA's notice obligations in increased rating claims.  The 
Court held that a notice letter must inform the Veteran that, to 
substantiate a claim, he or she must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  The 
Court also held that where the claimant is rated under a 
diagnostic code that contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect that worsening has on 
the claimant's employment and daily life, the notice letter must 
provide at least general notice of that requirement.
The Board points out that the U.S. Court of Appeals for the 
Federal Circuit recently reversed the Court's holding in Vazquez, 
to the extent the Court imposed a requirement that VA notify a 
Veteran of alternative diagnostic codes or potential "daily 
life" evidence.  See Vazquez-Flores v. Shinseki, No. 08-7150 
(Fed. Cir. Sept. 4, 2009).  Reviewing the May 2008 correspondence 
in light of the Federal Circuit's decision, the Board finds that 
the Veteran has received 38 U.S.C.A. § 5103(a)-compliant notice 
as to his increased rating claim.

The May 2008 notification substantially complied with the 
specificity requirements of Dingess v. Nicholson, 19 Vet. App. 
473 (2006) identifying the five elements of a service connection 
claim; Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim and 
the relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claims, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Assist

VA has obtained service treatment records; assisted the appellant 
in obtaining evidence; afforded the Veteran physical examinations 
in July 1995, July 1997, April 2000, July 2002, October 2003, 
December 2005and May 2009; obtained medical opinions as to the 
etiology and severity of disability; and afforded the appellant 
the opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have been 
obtained and associated with the Veteran's claims file; and the 
appellant has not contended otherwise.  

Increased Ratings

The present appeal involves the Veteran's claim that the severity 
of his service-connected residuals of a right knee meniscectomy 
and status post total right knee replacement warrants a higher 
disability rating.  Disability evaluations are determined by the 
application of the Schedule For Rating Disabilities, which 
assigns ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 
1 Vet.App. 589, 594 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet.App. 55 (1994).  Nevertheless, the Board acknowledges that 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 
2007).  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that different 
ratings may be warranted for different time periods.  

Pursuant to 38 C.F.R. § 4.71a (Diagnostic Code 5257), a rating of 
10 percent is warranted when the Veteran experiences slight 
subluxation or lateral instability.  A rating of 20 percent is 
warranted when the Veteran experiences moderate subluxation or 
lateral instability.  A rating of 30 percent is warranted when 
the Veteran experiences severe subluxation or lateral instability 

Pursuant to 38 C.F.R. § 4.71a (Diagnostic Code 5256), a 30 
percent rating is warranted for ankylosis of the knee in a 
favorable angle in full extension, or in slight flexion between 0 
degrees and 10 degrees.  A 40 percent rating is warranted for 
ankylosis of the knee in flexion between 10 degrees and 20 
degrees.  A 50 percent rating is warranted for ankylosis of the 
knee in flexion between 20 degrees and 45 degrees.  A 60 percent 
rating is warranted for extremely unfavorable ankylosis of the 
knee in flexion at an angle of 45 degrees or more.      

Normal flexion of the knee is to 140 degrees, and normal 
extension of the knee is to 0 degrees.  38 C.F.R. § 4.71, Plate 
II. 

Diagnostic Code 5010 applies to traumatic arthritis and provides 
that such is evaluated based upon limitation of motion of the 
affected part, like degenerative arthritis.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  Pursuant to Diagnostic Code 5003, 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate diagnostic 
code(s) for the specific joint or joints involved.  When, 
however, the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each such 
major joint or group of minor joints affected by limitation of 
motion.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory evidence 
of painful motion.  In the absence of limitation of motion, x-ray 
evidence of involvement of 2 or more major joints or two or more 
minor joint groups, with occasional incapacitating exacerbations 
warrants a 20 percent evaluation.  X-ray evidence of involvement 
of 2 or more major joints or 2 or more minor joints warrants a 10 
percent evaluation.  See 38 C.F.R. § 4,71a, Diagnostic Code 5003.

Limitation of flexion of the leg to 60 degrees warrants a zero 
percent rating.  A 10 percent rating is warranted when flexion is 
limited to 45 degrees.  A 20 percent rating is warranted when 
flexion is limited to 30 degrees.  A 30 percent rating is 
warranted when flexion is limited to 15 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5260.  

Limitation of extension of the leg to 5 degrees warrants a zero 
percent rating.  A 10 percent rating is warranted when extension 
is limited to 10 degrees.  A 20 percent rating is warranted when 
extension is limited to 15 degrees.  A 30 percent rating is 
warranted when extension is limited to 20 degrees.  A 40 percent 
rating is warranted when extension is limited to 30 degrees.  A 
50 percent rating is warranted when extension is limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Separate ratings may be assigned for knee disability under 
Diagnostic Codes 5257 and 5003 where there is X-ray evidence of 
arthritis in addition to recurrent subluxation or lateral 
instability.  See generally VAOPGCPREC 23-97 and VAOPGCREC 9-98.

The Board also has considered the VA General Counsel Precedent 
Opinion, VAOPGCPREC 9-2004 (September 17, 2004), where it was 
held that a claimant who had both limitation of flexion and 
limitation of extension of the same leg must be rated separately 
under diagnostic codes 5260 and 5261 to be adequately compensated 
for functional loss associated with injury to the leg.  

Dislocation of the semilunar cartilage of the knee with frequent 
episodes of "locking," pain and effusion into the joint warrants 
a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5258.   

Prior to July 2, 2002
In response to the Veteran's claim, the RO scheduled him for a VA 
examination in July 1995.  He reported that he injured his right 
knee in 1962; underwent a right medial meniscectomy while in 
service; and that his symptoms improved following the 
meniscectomy.  However, he felt that his symptoms have recently 
become progressively worse, especially with increased activities.  
He walked with a non-antalgic gait; and he wore bilateral hinge 
knee braces obtained at the VA.  He denied any instability or 
locking; but did complain of intermittent knee swelling.  

Upon examination, the Veteran had full extension and 130 degrees 
of flexion.  He had negative Lachman's, negative anterior 
posterior drawer, and negative pivot shift.  He did have crepitus 
along the median joint line; and he had positive median 
joint line tenderness.  He had negative McMurray's in both the 
medial and lateral joint line.  He was diagnosed with early 
degenerative joint changes of the right medial compartment with 
early osteophyte formation.  

The Veteran underwent a right knee arthroscopy in April 1996.  A 
May 1996 treatment report from Dr. H.D.S. indicated that the 
procedure was successful and that the Veteran "has done pretty 
well as far as he is concerned."  

A December 1996 treatment report from Dr. H.D.S. reveals that the 
Veteran was still experiencing knee pain despite having an 
arthroscopy and injection.    

The Veteran underwent a VA examination in July 1997.  He reported 
that he walked with hinged knee braces on both sides.  He has 
also used a cane for support.  Upon examination, the Veteran 
achieved range of motion from 0-90 degrees (with pain at 90 
degrees).  He had mild edema, and mild to moderate crepitus.  X-
rays revealed decreased medial joint space with sclerotic borders 
at the femoral and tibial side consistent with mild to moderate 
degenerative joint disease.  The examiner noted that the amount 
of pain experienced with range of motion was more than one would 
expect from the x-ray findings of degenerative joint disease.  
The examiner opined that the Veteran's activities would have to 
be modified because he would not be capable of heavy lifting, 
prolonged standing, or prolonged walking.  However, he would not 
have any trouble with a sedentary job.  

A February 1998 treatment report reflects that the Veteran's 
right knee gave out on him, causing him to fall.  Since the 
incident, he has had right knee pain in the patellofemoral 
ligament in the medial joint line.  The Veteran indicated that he 
takes nine tablets of Aleve with good relief of knee pain.  He 
also wore bilateral knee braces with joint line support at all 
times (though he was not wearing them at the time of the fall).  

The Veteran underwent another VA examination in April 2000.  The 
examiner reviewed the claims file in conjunction with the 
examination.  The Veteran had active range of motion from 0-130 
degrees.  The examiner noted that this was normal range of 
motion.  The Veteran had pain in both knees on palpation of the 
knee joints and compartments.  The examiner submitted a one 
sentence addendum in which he stated that "the pain could not 
significantly limit functional ability during flare ups or when 
the right knee is used repeatedly over time."  

At the Veteran's January 2001 Board hearing, he stated that he 
believed that the August 1998 and April 2000 VA examinations were 
inadequate.  Dr. V.S. testified that she has been treating the 
Veteran for approximately two years.  She stated that she treats 
the Veteran's knees with ultrasounds and by heating the muscles.  
She stated that the Veteran had limited range of motion; that the 
right knee was "very unstable;" that it is painful; and that it 
swells.  

The Veteran submitted a March 2002 correspondence written by Dr. 
V.S.  In it, she noted that the Veteran has had several surgeries 
on his knees.  At the time she examined him in March 2002, his 
right knee had active range of motion from 0-123 degrees flexion; 
he had extension to 0 degrees; internal rotation to 7 degrees; 
and external rotation to 6 degrees.  He had passive range of 
motion from 0-127 degrees flexion; he had extension to 0 degrees; 
internal rotation to 8 degrees; and external rotation to 7 
degrees.  Right knee muscle test revealed a 4 in all planes 
tested with pain.  

During the period prior to July 2, 2002, the RO has rated the 
Veteran's right knee as 10 percent disabling.  It appears that 
there was some limitation of flexion with evidence of arthritis.  
Such findings warrant a 10 percent rating under Code 5003 even 
though the criteria for limitation of flexion under Code 5260 
were not met.  The Board notes that the evidence pertinent to the 
period prior to July 2, 2002, does not show any limitation of 
extension.  There is also no persuasive evidence of dislocation 
of the semilunar cartilage of the knee with frequent episodes of 
"locking," pain and effusion into the joint.   

The Veteran underwent examinations in July 1995, July 1997, and 
April 2000.  The examinations showed that the Veteran had 130, 
90, and 130 degrees of flexion respectively; and they all found 
that he had full extension to 0 degrees.  In regards to DeLuca 
criteria, the there is no medical evidence to show that there is 
any additional loss of motion of the knee due to pain or flare-
ups of pain, supported by objective findings, or due to excess 
fatigability, weakness or incoordination, to a degree that 
supports a rating in excess of 10 percent.  

Regarding instability, the Veteran specifically denied it at his 
July 1995 examination.  The July 1997 and April 2000 examinations 
did not report subluxation or lateral instability; nor does it 
appear that the Veteran complained of instability.  However, the 
Board notes that he wore hinged knee braces on both sides; and 
that he used a cane for support.  Resolving all reasonable doubt 
in the Veteran's favor, the Board finds that the knee disability 
at least as likely as not resulted in slight instability.  As 
such a separate 10 percent rating under Code 5257 is warranted.  
However, there is no persuasive evidence to show moderate or 
severe instability. 

In sum, for the period prior to July 2, 2002, the Board finds 
that the Veteran's right knee disability warranted two separate 
10 percent ratings; one for otherwise noncompensable limitation 
of flexion under Codes 5003, 5262, and the other for slight 
instability under Code 5257.  

From July 2, 2002,  to March 20, 2006

From July 2, 2002, to March 20, 2006, the RO has rated the right 
knee as 20 percent disabling. 

The evidence pertinent to this time period shows that the Veteran 
underwent a VA examination in July 2002.  The claims file was 
reviewed in conjunction with the examination.  The Veteran 
complained of constant, dull-aching, right knee pain.  He 
reported that he cannot tolerate prolonged periods of standing; 
and that he uses either a cane or walker to ambulate.  He also 
reported painful knee flare-ups occurring once per month.  He 
stated that the flare-ups consist of excruciating pain, with his 
knees feeling like they are "on fire."  

Upon examination, the Veteran was able to flex his right knee to 
90 degrees; and extend it to 0 degrees.  Assessment of ligament 
integrity revealed medial and anterior instability.  The examiner 
diagnosed the Veteran with chondromalacia, instability; and gait 
dysfunction secondary to disabilities in both knees.  

The Veteran underwent another VA examination in October 2003.  He 
complained of pain everyday (but not all day).  He reported that 
the knee swells, grinds, locks, and buckles.  He stated that he 
wore a brace intermittently; and that he is unable to participate 
in sports or to do quick walking.  He also reported being unable 
to sit in a car for more than 30 minutes.  When he experiences a 
flare-up, he has to avoid weight bearing.  

Upon examination, the Veteran walked with a slow gait and with a 
limp.  He had crepitus on range of motion testing.  He achieved 
flexion from 0-110 degrees, with no diminution with repetitive 
testing.  He had 5/5 motor strength and 2+ deep tendon reflexes.  

The Veteran underwent another VA examination in December 2005.  
The examiner noted that the Veteran has steroid injections once 
or twice per year; and that they give him significant and 
prolonged relief.  He reported that his right knee symptoms do 
not interfere with him walking a mile approximately three or four 
times per week.  He also reported that his activities of daily 
living are not impaired due to either knee.  

The right knee appeared normal on examination.  There was no 
redness, swelling, or deformity.  There was no subluxation or 
instability, lateral or otherwise.  Mobility was demonstrated 
from 0 to 130 degrees of flexion, without complaints of pain and 
without crepitus.  The Veteran walked with a cane and a slight 
limp.  Prior x-rays demonstrated medial compartment 
osteoarthritis but with a well-preserved medial compartment joint 
space and no effusion.  The examiner diagnosed the Veteran with 
right knee osteoarthritis of a minimal degree, unchanged since 
prior exam.  

The RO increased the rating to 20 percent effective July 2, 2002.  
A reading of the August 2002 rating decision reveals that the RO 
apparently found moderate instability shown on the July 2, 2002, 
VA examination and assigned a 20 percent rating under Code 5257.  
The Board notes however, that the July 2002 finding of 
instability is inconsistent with the December 2005 examiner's 
finding of no instability.  

At any rate, viewing the evidence in the light most favorable to 
the Veteran, the Board will not disturb the 20 percent rating 
under Code 5257 for instability.  However, as there still 
evidence of some limitation of flexion (although noncompensable 
under Code 5260) with arthritis, the Board finds that a separate 
10 percent rating for limitation of motion under Codes 5003, 5260 
was also warranted during the period from July 2, 2002, to March 
20, 2006.  There was still no evidence of limitation of 
extension. 

Effective From May 1, 2007
The Veteran had a total right knee replacement in March 2006.  
The RO assigned a temporary total rating from March 20, 2006, to 
May 1, 2007.  A 30 percent rating was assigned from May 1, 2007.  
The RO based the 30 percent rating on the fact that the knee had 
been replaced and that a 30 percent rating was the minimum to be 
assigned.  See Code 5055.  Under Code 5055, a 60 percent rating 
is warranted where there are chronic residuals consisting of 
severe painful motion or weakness in the affected extremity. 

In November 2008, the RO received a letter from Dr. V.S. in which 
she concluded (after examination of the right knee) that the 
Veteran suffers from great pain and swelling.  She noted that the 
Veteran underwent a total left knee arthroplasty in 2004; which 
caused the Veteran to bear his full weight on his right knee 
while the left knee healed.  She further noted that January 2005 
x-rays indicated medium compartment narrowing and superior 
patellar spur formation.  She stated that the patella spur is a 
constant irritation to the surrounding soft tissue to include 
nerve, artery, vein, tendon, ligament, and muscle.  She stated 
that the Veteran suffered from excruciating pain and limited 
range of motion of the right knee as the left knee healed.  X-
rays taken in December 2005 indicated that there were significant 
structure changes in the right knee within that year.  She stated 
that the radiologist found that there was little interval change 
in both knees.  She explained that while she respects the 
radiologist's opinion from a structural point of view, she 
disagreed with the opinion from a functional, medical point of 
view.  She noted that the January 2005 x-rays indicated a severe 
patella spur which could only cause severe pain and cutting into 
the surround soft tissue as the Veteran ambulated, flexed, and 
extended the right knee.  She opined that the extreme level of 
pain and discomfort severely limited the Veteran's activities of 
daily living, and it had a definite effect on his emotional and 
mental state which severely impacted his quality of life.  She 
further stated that the Veteran suffered from many falls (both 
with his knee braces on and off); and that these falls have 
shattered his confidence in his ability to effectively ambulate.  
She opined that the steady and continued degeneration of the 
Veteran's right knee caused him great pain and suffering and 
severely handicapped his ability to freely ambulate without 
severe pain.  

The Veteran underwent another VA examination in May 2009.  The 
examiner reviewed the claims file in conjunction with the 
examination.  The Veteran complained of constant pain (all day, 
every day).  He also reported that it swells and pops.  It does 
not lock or grind; but he does wear a brace and use a cane for 
it.  He also reported taking hydrocone.  He complained that he 
has difficulty with steps; is unable to walk more than two 
blocks; and is unable to stand for more than 60 minutes.  The 
knee also flares with overuse.  He treats flare-ups with ice, 
elevation, and staying off the right leg.  

On examination, the Veteran walked with a limp and a cane.  The 
knee had effusion as well as some distal medial joint line 
tenderness.  There was no instability, crepitus or warmth.  He 
achieved extension to 15 degrees with pain; and he achieved 
flexion to 55 degrees without pain.  There was no diminution with 
repetitive testing.  There were no DeLuca criteria.  The Veteran 
had 5/5 motor strength, and absent deep tendon reflex.  X-rays 
revealed total knee arthroplasty with no evidence of hardware 
failure or other complication, and a small joint effusion.  

In an addendum, the examiner reiterated that there was no pain on 
range of motion or flare-ups beyond what was stated above.  There 
were no additional limitations by pain, fatigue, weakness, or 
lack of endurance following repetitive use.  

In reviewing the evidence pertinent to the period from May 1, 
2007, the Board is unable to reach the conclusion that the right 
knee disability is productive of severe painful motion or 
weakness so as to warrant a 60 percent rating under Code 5055.  
The May 2009 examination documents complaints of daily pain.  
Although pain was reported on extension, no pain was reported on 
flexion, and there was no change on repetitive testing.  The 
examiner noted no additional limitations by pain, fatigue, 
weakness, or lack of endurance following repetitive use.  Motor 
strength was reported as 5/5.  The Board does not doubt that the 
Veteran suffers some pain on use, but the objective examination 
findings do not suggest that there is severe pain on motion or 
weakness.  The Board acknowledges the letter received from Dr. 
V.S. in 2008, but her letter essentially addresses the increase 
in severity which led to the total knee replacement in March 
2006.  The preponderance of the evidence from May 1, 2007, is 
against a finding of severe painful motion or weakness and a 
rating in excess of 30 percent is not warranted. 

The potential application of various provisions of Title 38 of 
the Code of Federal Regulations have also been considered but the 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application of 
the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  However, as discussed above, the evidentiary 
record in this case persuasively shows that the Veteran's limited 
range of motion, pain, and instability symptoms squarely match 
the type and degree of the examples set forth under the criteria 
for the current 10, 20, and 30 percent schedular ratings.  
Consideration of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) is not appropriate in such a case where the rating 
criteria reasonably describe the Veteran's disability level and 
symptomatology.  See generally Thun v. Peak, 22 Vet.App. 111 
(2008).  The Board therefore finds that referral for 
extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is not 
warranted in this case.  




ORDER

The appeal is granted in part and denied in part as follows, 
subject to laws and regulations governing payment of VA monetary 
benefits:

For the period prior to July 2, 2002, the right knee disability 
warranted a separate 10 percent rating for limitation of flexion 
and a separate 10 percent rating for instability.  

For the period from July 2, 2002, to March 20, 2006, the right 
knee disability warranted a separate 10 percent rating for 
limitation of flexion and a separate 20 percent rating for 
instability.  

For the period from May 1, 2007, the right knee disability 
warranted a 30 percent rating (but no higher) for residuals of 
knee replacement. 



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


